DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 were rejected in Office Action mailed on 09/28/2021.
Applicant filed a response, amended claim 1, 4 and 6-9, cancelled claims 2 and 5, and added claim 21.
Claims 1, 3-4, 6-11, 13 and 21 are currently pending in the application, of claims 11 and 13 are withdrawn from consideration. Claims 12 and 14-20 were previously cancelled.
Claims 1, 3-4, 6-10 and 21 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP5388069).
Regarding claim 1, Masahiro teaches a method for producing a cathode mixture (i.e. cathode) for a sulfur battery (i.e. all-solid state lithium secondary battery) (abstract) (paragraph [0001]).
Masahiro differ with the instant claims in forming a raw material mixture by combining as separate starting materials each of:
(1) Li2S
(2) P2S5

(4) a conductive aid comprising a carbon material, 
the raw material mixture comprised of each of the separate starting materials, and mechanical milling the raw material mixture to produce the cathode mixture. 
In other words, the above limitations can be represented as follow:
(a)                         
                             
                            
                                
                                    
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                +
                                 
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                                +
                                s
                                u
                                l
                                f
                                u
                                r
                                 
                                s
                                i
                                m
                                p
                                l
                                e
                                 
                                s
                                u
                                b
                                s
                                t
                                a
                                n
                                c
                                e
                                +
                                c
                                a
                                r
                                b
                                o
                                n
                                 
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                 
                            
                             
                            →
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                l
                                i
                                n
                                g
                            
                             
                            →
                            
                                c
                                a
                                t
                                h
                                o
                                d
                                e
                                 
                                m
                                i
                                x
                                t
                                u
                                r
                                e
                            
                             
                        
                    
where materials of (1)-(4) are mixed simultaneously to form the raw material and then mechanically milled to produce the cathode mixture.
Masahiro however, teaches forming a raw material (paragraph [0018]) by mechanically milling three components (i.e., sulfur, carbon material and Li2S-P2S5) at the same time or after two components are mixed then adding the remaining component (paragraph [0021]). In other words, Masahiro process can be represented as follows:
Process A
(a)                         
                            
                                
                                    
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                +
                                 
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                            
                             
                            →
                             
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                i
                                n
                                g
                            
                             
                            →
                             
                            
                                (
                                
                                    
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                -
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                                )
                            
                        
                     (paragraph [0026])
(b)                         
                            
                                s
                                u
                                l
                                f
                                u
                                r
                                 
                                s
                                i
                                m
                                p
                                l
                                e
                                 
                                s
                                u
                                b
                                s
                                t
                                a
                                n
                                c
                                e
                                +
                                c
                                a
                                r
                                b
                                o
                                n
                                 
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                +
                                 
                                
                                    
                                        (
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                -
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                                )
                            
                            →
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                l
                                i
                                n
                                g
                            
                            →
                            
                                c
                                a
                                t
                                h
                                o
                                d
                                e
                                 
                                m
                                i
                                x
                                t
                                u
                                r
                                e
                            
                        
                     (paragraph [0025])
Or
Process B
(a)                         
                            
                                
                                    
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                +
                                 
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                            
                             
                            →
                             
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                i
                                n
                                g
                            
                             
                            →
                             
                            
                                (
                                
                                    
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                -
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                                )
                            
                        
                     (paragraph [0026])
(b)                         
                            
                                c
                                a
                                r
                                b
                                o
                                n
                                 
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                +
                                s
                                u
                                l
                                f
                                u
                                r
                                 
                                s
                                i
                                m
                                p
                                l
                                e
                                 
                                s
                                u
                                b
                                s
                                t
                                a
                                n
                                c
                                e
                            
                            →
                             
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                i
                                n
                                g
                            
                            →
                            
                                (
                                c
                                a
                                r
                                b
                                o
                                n
                                 
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                -
                                s
                                u
                                l
                                f
                                u
                                r
                                 
                                s
                                i
                                m
                                p
                                l
                                e
                                 
                                s
                                u
                                b
                                s
                                t
                                a
                                n
                                c
                                e
                                )
                            
                            →
                            (
                            c
                            )
                            
                                (
                                c
                                a
                                r
                                b
                                o
                                n
                                 
                                m
                                a
                                t
                                e
                                r
                                i
                                a
                                l
                                -
                                s
                                u
                                l
                                f
                                u
                                r
                                 
                                s
                                i
                                m
                                p
                                l
                                e
                                 
                                s
                                u
                                b
                                s
                                t
                                a
                                n
                                c
                                e
                                )
                                +
                                 
                                
                                    
                                        (
                                        L
                                        i
                                    
                                    
                                        2
                                    
                                
                                S
                                -
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        5
                                    
                                
                                )
                            
                            →
                            
                                m
                                e
                                c
                                h
                                a
                                n
                                i
                                c
                                a
                                l
                                 
                                m
                                i
                                l
                                l
                                i
                                n
                                g
                            
                            →
                            
                                c
                                a
                                t
                                h
                                o
                                d
                                e
                                 
                                m
                                i
                                x
                                t
                                u
                                r
                                e
                            
                        
                     (paragraph [0029])
	Further, Masahiro teaches mechanically milling all the components (i.e., Process A) causes charge/discharge capacity to increase (paragraph [0034]).
	As such, it would have been obvious to a person having ordinary skill in the art to mix all the components (i.e., Li2S, P2S5, sulfur, carbon material) to form the raw material and then mechanically milling to conveniently form the cathode mixture, and thereby arrive at the claimed invention. One could have considered doing so for instance to reduce the steps of mechanical milling hence, reduce costs in the manufacturing process of the cathode mixture. In addition, since Masahiro recognizes mechanically milling the three components (i.e., Li2S-P2S5 + carbon material + sulfur or Process A) together increase charge/discharge capacity, a skilled artisan could also have considered adding Li2S, P2S5, sulfur, carbon material all as separate starting materials to eliminate steps of mechanical milling and still expect increase in charge/discharge capacity. The claimed invention can be achieved by a simple step elimination of mechanical milling from Masahiro which already show flexibility on how the materials can be added (see page 5, lines 1-15 above). 
	Moreover, Examiner notes that the process as claimed would not appear to be patentably distinguishing from that of Masahiro since the courts have generally held that successive steps (Masahiro) are obvious over simultaneous steps (claimed invention) in similar processes (New Wrinkle v. Marzall 93 USPQ 92, New Wrinkle v. Watson 96 USPQ 436).
As to the limitation regarding the X-ray diffraction measurements, since Masahiro teaches a cathode mixture with identical structure and produced in a substantially similar process as the one claimed, it would be expected to have the same properties and characteristics.  Similarly, with regards to the limitation “that confers an electroneutrality with respect to S according to a kind of M”, since 
Regarding claim 3, Masahiro teaches the method for producing a cathode mixture as described above in claim 1. Further, Masahiro teaches the raw material mixture includes the Li2S and the P2S5 at a rate in a range of 50 : 50 to 90 : 10 in a molar ratio (paragraph [0016]). It is noted that Masahiro differ in the exact same molar ratio as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the molar ratio of Masahiro overlap the instant claimed molar ratio and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Regarding claim 6, Masahiro teaches the method for producing a cathode mixture as described above in claim 1 and 5. Further, Masahiro teaches the raw material mixture comprises the Li2S and the P2S5 at a rate in a range of 50 : 50 to 90 : 10 in a molar ratio (paragraph [0016]). It is noted that Masahiro differ in the exact same molar ratio as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the molar ratio of Masahiro overlap the instant claimed molar ratio and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding claim 10, Masahiro teaches the mechanical treatment is carried out by using a planetary type ball mill (paragraph [0003], [0019]-[0020]).  
Regarding claim 21, Masahiro teaches the carbon material is vapor-grown carbon fiber (VGCF) (paragraph [0014]).
Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP5388069) as applied to claim 1 above, and further in view of Trevey et al. (U.S. Patent Application Publication 2012/0301778).
Regarding claim 4 and 7, Masahiro teaches the method of producing a cathode mixture as described above in claim 1. Further, Masahiro teaches the raw material comprises P2S5 represented but does not explicitly disclose the raw material includes M2xSy where M2 in the M2xSy is selected from Si, Ge, B, Al, and Sn. Nonetheless, as articulated above in claim 1, Masahiro teaches M can be selected from P, Si, Ge, B, and Al in the formula MxSy.  Clearly, Masahiro teaches the MxSy in the mixture can include any of the compounds having the above recited elements to include M as P represented by the formula P2S2 or M selected from Ge represented by the GeS2. Masahiro recognize the mixture of Li2S-MxS, wherein M is selected from P, Si, Ge, B, and Al, can provide a higher charge/discharge capacity and a higher current density (paragraph [0009]). As such, a skilled artisan would appreciate combining the Li2S with one or more compounds of MxS wherein M is selected from P, Si, Ge, B, and Al in order to determine a combination that can provide an optimum higher charge/discharge capacity and higher current density as it is known to use a combination with any of the elements above. Nonetheless, additional evidence is provided below.
In the alternative Trevey, also directed to a method of producing a solid state electrolyte (title) (abstract) used for a sulfur battery (i.e. electrochemical cell), discloses the addition of M2xSy (i.e. GeS2) in the system of Li2S-P2S5 is taught to enhance stability of the cathode mixture and leads to higher charge/discharge capacity (i.e. increased capacity) and improved cycle retention of the battery (paragraph [0045]). 
2xSy (i.e. GeS2) as taught by Trevey and have a mixture having Li2S – P2S5 – GeS2 in order to enhance the stability of the cathode mixture and increase the charge/discharge capacity and improved cycle retention of the battery.       
Regarding claim 8, Masahiro as modified by Trevey teaches the method according to claim 1 and 5. Masahiro teaches the mixture of Li2S – Mx1Sy - M2xSy (i.e. Li2S – P2S5 – GeS2) (paragraph [0016]) which has an atomic ratio of the M2 to the P of 0.33 (1/3).        
Regarding claim 9, Masahiro as modified by Trevey teaches the method according to claim 1 and 5. Masahiro does not explicitly teach the particulars of an intensity ratio of a diffraction peak of the Li2S (111) surface to a diffraction peak of the M2xSy (111) surface in the cathode mixture is 0 .9 or more and 10.4 or less. Nonetheless, as indicated above, Masahiro teaches the mixture having identical composition as the one claimed and the formation is defined by the same process. As such, the cathode mixture of Masahiro would be expected to have the claimed properties. 

Response to Arguments
	Examiner appreciates and acknowledge the receipt of the Terminal Disclaimer filed on 12/28/2021. As such, the previous double patenting rejection is withdrawn.
Applicant argue that Masahiro does not teach the method as claimed where four starting materials as starting raw material are mixed and subjected to mechanical milling to produce the cathode mixture and further argue what appears to be particular characteristics that electrodes would exhibit in the claimed process (see Applicant arguments/remarks, page  6-9). 
Examiner respectfully disagree. As indicated above the method would be obvious in view of Masahiro which can be modified by a simple elimination of steps and already show flexibility on how the 
Applicant argue that the claims method result in highly unexpected results (i.e., capacity density) and make reference of the Examples to show that carrying out one step would exhibit increased capacity density.
Examiner respectfully disagree. Similar to above, one of ordinary skill in the art would know that such improvement could have been anticipated or at the very least predictably achieved by Modifying the method of Masahiro given that Masahiro already recognize that combining all components and mechanically milling all the components increase charge/discharge capacity characteristics (paragraph [0034]).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Senga et al. (U.S. Patent Application Publication 2010/0151335).
Kim et al. (U.S. Patent Application Publication 2017/0317381).
Utsuno et al. (U.S. Patent Application Publication 2018/0069262).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723